DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a normalization part configured to calculate” “a calculation part configured to calculate” in claims 1, 4, & 6.
Applicant teaches a processing circuit performs functions as a normalization part and calculation part (0024).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 8 is/are rejected under 35 U.S.C. 102 (a)(1)(2) as being anticipated by Takinami US Pub No. 2014/0024904.

With respect to claim 1, Takinami teaches a body fluid analysis device comprising:
a light source (fig 1, 12) configured to emit light at a first wavelength and light at a second
wavelength different (0031) from the first wavelength to irradiate a body fluid “blood” (0015, lines 1-10);
a detector (fig 1, 15) configured to receive the light emitted from the light source and transmitted through the body fluid or reflected by the body fluid, and configured to detect an intensity of the light emitted at the first wavelength and an intensity of the light emitted at the second wavelength (0015, lines 18-20); and
a processor (fig 1, 26) configured to implement (0036, lines 1-2):
a normalization part (fig 1 & 2, 20) configured to calculate a ratio “(S1/S2)” of the intensity of the
light emitted at the second wavelength “S2” to the intensity of the light emitted at the first wavelength “S1” detected by the detector (0057); and
a calculation part (fig 2, 38) configured to calculate a concentration of a predetermined
component “blood component” included in the body fluid on a basis of the ratio calculated by the normalization part (0057).

With respect to claim 8, Takinami teaches a body fluid analysis method comprising:
emitting light (fig 1, 12) at a first wavelength and light at a second wavelength different from 
the first wavelength (0031) to irradiate a body fluid “blood” (0015, lines 1-10);
receiving (fig 1, 15) the light emitted at the first wavelength and the light emitted at the second
wavelength, both of which are transmitted through the body fluid or reflected by the body fluid;

calculating a ratio of the intensity “(S1/S2)” of the light emitted at the second wavelength “S2” to the intensity of the light emitted at the first wavelength “S1”; and
calculating a concentration of a predetermined component “blood component” included in the body fluid on a basis of the ratio (0057).

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Bamberg et al. US Pub No. 2008/0297769.

With respect to claim 9, Bamberg teaches a body fluid analysis method comprising:
emitting light at a first wavelength (fig 1, 124) and light at a second wavelength different from the first wavelength to irradiate a body fluid (fig 3, 100) (0057);
receiving (fig 1, 150) the light emitted at the first wavelength and the light emitted at the second wavelength, both of which are transmitted through the body fluid or reflected by the body fluid (0045, col 2, line 1);
detecting an intensity of the light emitted at the first wavelength and an intensity of the light emitted at the second wavelength (0045, col 2, line 1);
calculating a ratio of the detected intensity of the light emitted at the second wavelength to the detected intensity of the light emitted at the first wavelength (0062); and
calculating a degree of hemolysis (fig,11 hemolysis level) in the body fluid on a basis of the calculated ratio (fig 11, intensity ratio).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takinami US Pub No. 2014/0024904 in view of Attar et al. US Pub No. 2019/0195802.

With respect to claim 2 according to claim 1, Takinami does not teach the body fluid is urine and the predetermined component is hemoglobin included in blood.

Attar, in the same field of endeavor as Takinami of optical detection of bodily fluids, teaches a processor configured to calculate the ratio of two intensities of a first and second wavelength (0024) (fig 7) from a urine sample, wherein the processor also determines the concentration of blood components within urine (0172, lines 1-7).  Attar further teaches intensities of blood components of hemoglobin are acquired at specific wavelengths (0086, lines 6-8) (fig 8).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Attar’s light source with Takinami’s detector to try to detect concentrations of hemoglobin within urine to diagnosis the health of a patient.

With respect to claim 3 according to claim 1, Takinami does not teach the body fluid is urine and the predetermined component is blood cells included in blood.

Attar, in the same field of endeavor as Takinami of optical detection of bodily fluids, teaches a processor configured to calculate the ratio of two intensities of a first and second wavelength (0024) (fig 7) from a urine sample, wherein the processor also determines the concentration of blood cells within urine (0172, lines 1-7).    Attar further teaches different types of blood components can be detected at specific wavelengths via a light source (col 2, 0172, lines 1-4).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Attar’s light source with Takinami’s detector to try to detect concentrations of blood cells within urine to diagnosis the health of a patient.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamberg et al. US Pub No. 2008/0297769.

With respect to claim 6, Bamberg teaches a body fluid analysis device comprising:
a light source (fig 4, 156 & 158 ) configured to emit light at a first wavelength and light at a second wavelength different from the first wavelength to irradiate a body fluid (fig 4, 100) (0057);

a processor configured to implement:
a normalization “part programmable logical circuit” configured to calculate a ratio of the intensity of the light emitted at the second wavelength to the intensity of the light emitted at the first wavelength, both of which are detected by the detector (0056, lines 10-13) (0050, lines 13-15).

Bamberg does not specifically teach a processor configured to implement a calculation part configured to calculate a degree of hemolysis in the body fluid on a basis of the ratio calculated by the normalization part.

Bamberg teaches a processor wherein a ratio of intensities are computed at a first and second wavelength (0031).  Bamberg further teaches computation of intensity ratio for levels of hemolysis (0031).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to compute the hemolysis levels via Bamberg’s processor as a quick and efficient means to compute the hemolysis level avoiding human error.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paper of M. Pluta, “Optoelectronic device for hematocrit measurements”, 2015.
	
Allowable Subject Matter
Claims 4, 5, & 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:

As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious “calculation
part is configured to calculate a hematocrit value from a calculated concentration of hemoglobin”, in combination with the rest of the limitations of claim 4.

As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first wavelength is not less than 600 nm nor more than 1350 nm, and the second wavelength is not less than 300 nm nor more than 600 nm”, in combination with the rest of the limitations of claim 5.

 As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the
first wavelength and the second wavelength are not less than 600 nm nor more than 1350 nm”, in combination with the rest of the limitations of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/              Examiner, Art Unit 2877